— Judgment unanimously reversed on the law, plea vacated and superior court information dismissed. Memorandum: Defendant was charged under a *982superior court information with criminal possession of a controlled substance in the first degree (Penal Law §220.21), a class A-I felony. Defendant, with the People’s permission, waived indictment and pleaded guilty to criminal possession of a controlled substance in the second degree (Penal Law § 220.18), a class A-II felony. It is correctly asserted by defendant and conceded by the People that, because the crime charged was punishable by life imprisonment, defendant’s waiver of indictment was prohibited (see, NY Const, art I, § 6; CPL 195.10). The plea to the superior court information is, therefore, a nullity (see, People v Sledge, 90 AD2d 588). (Appeal from judgment of Cayuga County Court, Corning, J.— criminal possession of controlled substance.) Present—Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.